Citation Nr: 1300134	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-26 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation (rating) for residual scar, status post umbilical hernia repair.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1979, and from October 1979 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  


FINDING OF FACT

The Veteran's residual scar, status post umbilical hernia repair is less than 6 square inches in area, is not painful or unstable, and does not cause any functional loss.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a compensable rating for a residual scar, status post umbilical hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21 (2012); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

In this case, in a July 2006 letter, the RO provided notice to the Veteran of the evidence needed to substantiate a claim for service connection.  The letter explained what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claim.  

Concerning the appeal for a higher initial rating for residual scar, status post umbilical hernia repair, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for residual scar, status post umbilical hernia repair, no additional notice is required. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations on the issue decided herein.  VA provided the Veteran with examinations in August 2006 and September 2011.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Initial Rating for Scar

The Veteran is seeking a compensable disability rating for a service-connected residual scar, status-post umbilical hernia repair.  Service connection was granted effective from November 2006, and a noncompensable initial rating is in effect.  The Veteran's scar was rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, that was in effect at the time of the November 2006 rating decision.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's claim was filed in June 2006; accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's appeal for a higher initial rating for the service-connected scar will be considered under the criteria effective as of the date of the 2006 claim. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and 
(2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2007).

DC 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.

DC 7803 provides that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2007).  

Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68  of this part on the amputation rule). 

Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118.

The Veteran contends that a higher initial rating is warranted for his service-connected scar.  The Veteran contends that the scar is large and is an appearance problem.  In the Notice of Disagreement dated in October 2007, the Veteran reported that the scar is large and is an appearance problem.  In a VA Form 9 dated in September 2008, the Veteran's representative wrote that the Veteran experiences a pulling sensation in the area of the scar.

The Veteran was afforded a VA compensation examination of the scar in August 2006.   The VA examiner noted that the Veteran was post hernia repair, having had belly button hernia repair in 2005 with residuals of keloid scarring.  The current findings were healing, with keloid scarring.  The examiner assess that there was no functional impairment resulting from this condition.  Examination revealed a level scar present at the peri umbilicus, measuring about three centimeters by one centimeter.  Upon examination, there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation and abnormal texture.  

The Veteran was afforded a VA examination in September 2011, at which he reported a scar of the abdomen that was caused by umbilical repair surgery.  He reported that the scar was not painful, he did not experience skin breakdown, he did not experience any functional impairment due to the scar, and he reported no other symptoms.  On physical examination, the examiner noted a linear scar on the anterior side of the trunk precisely located umbilicus that measured 4 centimeters by 0.3 centimeters.  The superficial scar was not painful on examination, did not involve skin breakdown, had no underlying tissue damage, no inflammation or edema, no keloid formation, was not disfiguring, and did not cause limitation of motion or function.  The examiner also assessed that the scar did not affect the Veteran's usual occupation or his activities.

While the Veteran's representative indicated on the VA Form 9 dated in September 2008 that the Veteran experiences a pulling sensation in the area of the scar, the Veteran himself has not reported a pulling sensation in any of his statements.  Neither the Veteran nor the representative has alleged that the scar is painful or tender.  The statement on behalf of the Veteran is supportive argument or contention in support of the claim, but, without any factual support in the record for the assertion, is of no probative value.  A higher rating is not warranted based upon the September 2008 statement, as the evidence does not show any complaints of tenderness or pain associated with the scar, only an unsubstantiated contention of a pulling sensation that is occasional when lifting.  The more specific and more probative evidence is the VA examination report in September 2011 that specifically noted the Veteran's report that the scar was not painful.  The VA examination report findings and history are more probative because they are based on specific clinical observation and history presented by the Veteran in response to specific questions that include whether there is a tender or painful scar or limitations of motion or function due to the scar, and reflect a history and complaints taken directly from the Veteran, rather than a general assertion of occasional symptom of pulling sensation without indication as to the basis of this report. 

Applying the rating criteria to the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's scar for any period of the initial rating appeal.  The evidence shows that the scar is superficial and is less than 6 square inches in area.  Therefore, a compensable rating is not available under DCs 7801 or 7802.  In addition, as the scar is not unstable or painful, a compensable rating is not warranted under DCs 7803 or 7804.  The Board also finds that the scar itself does not cause any other limitation of function as to warrant a separate rating under DC 7805.  38 C.F.R. § 4.118.   

In summary, the Veteran's residual scar, status post umbilical hernia repair, has not more nearly approximated the criteria for a compensable disability rating under the relevant DCs at anytime during rating period on appeal.  38 C.F.R. § 4.118.    Accordingly, as the preponderance of the evidence is against the claim, the appeal for a higher initial rating for a residual scar, status post umbilical hernia repair, must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected scar, status post umbilical hernia repair.  The Diagnostic Codes (7801-7805), 38 C.F.R. § 4.118, considered for rating the umbilical hernia repair scar includes ratings based on any limitation of motion, square area of coverage by the scar, scar findings such as instability or painfulness, and limitation of function. 

The Veteran has described no other symptoms of disability relating to his residual scar, status post umbilical hernia repair.  Because the schedular rating criteria is adequate to rate the scar, there is no exceptional or unusual disability picture to 

render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A compensable initial disability rating for a residual scar, status post umbilical hernia repair, is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


